ON PETITION FOR REHEARING                 (August 17, 1943; 140 P.2d 594)
A petition for rehearing has been filed in this case. Only one new point has been urged. Counsel for the defendant and appellant contend that in order that a plaintiff may maintain an action to quiet title or remove a cloud thereon he must have legal title to the property in question. They cite and quote in support of that contention 44 Am. Jur. 32. They have quoted only part of the text, which, so far as applicable here, reads as follows: "The general rule, subject to certain qualifications and exceptions noted herein, is that, in order to maintain an action to quiet title or remove a cloud thereon, the complainant must have legal title to the property in question, or to some interesttherein." Counsel, for some reason which we are unable to understand, failed to notice the clause italicized herein. There can hardly be any question that the plaintiffs and respondents herein had some interest in the property, the title to which they sought to quiet. *Page 287
We had not previously noticed the provisions of section 10, chapter 46 of the Session Laws of Wyoming, 1935 which reads as follows:
"In all cases where a conveyance of real estate situate in this state has been made by an executor, administrator or administrator de bonis non, of any deceased person, whether appointed and acting in this or any other state, and the fact of the sale or the conveyance of such real estate has been reported to the court in which such executor, administrator or administrator de bonis non was appointed and acting, and the proceeds of such sale or conveyance, or any part thereof have been distributed, it shall be prima facie evidence that the person or persons so receiving said proceeds or any part thereof, either directly or through any agent or assignee, consented to such sale and conveyance, and intended thereby and did thereby, vest in the purchaser under such sale, and the grantee in such conveyance all the right, title and interest which said person or persons, so receiving said proceeds or any part thereof, had in and to the premises so sold and conveyed at the time of such receipt, and did by so receiving such proceeds or any part thereof, intend to be estopped from claiming any further right, title or interest in and to such real estate."
It appears in this case that the heirs of Zettie Beagle, including the defendant and appellant herein, received, through distribution, the proceeds of the sale of the property herein. According to the statute, they are prima facie estopped from claiming any further right, title, or interest in and to the real estate in question herein. We know of no evidence in this case which would overcome this prima facie case. It is clear, accordingly, that the petition for rehearing herein should be and is hereby denied.
Rehearing denied.
KIMBALL, Ch. J., and RINER, J., concur. *Page 288